Citation Nr: 0507846	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-07 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claim for 
nonservice-connected pension benefits.  The veteran filed a 
timely appeal to this adverse determination.

In January 2005, the veteran testified at a hearing held at 
the RO via videoconference before the undersigned, who is the 
Veterans Law Judge responsible for making the final 
determination in this case, and was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 
7102(b) (West 2002).

The Board notes that in a memorandum to VA dated in June 
2004, and again at the time of the veteran's hearing, the 
veteran's service representative raised the following issues:  
(1) entitlement to service connection for chronic 
pancreatitis, to include as due to an undiagnosed illness; 
(2) entitlement to service connection for splenectomy, to 
include as due to an undiagnosed illness; and (3) entitlement 
to service connection for cholecystectomy, to include as due 
to an undiagnosed illness.  As these issues have not been 
developed or certified for appellate review, they are hereby 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.






REMAND

In reviewing the veteran's claims file, the Board observes 
that in March 2003, VA received from the veteran's service 
representative a copy of an November 2002 Notice of Decision 
- Fully Favorable from the U.S. Social Security 
Administration (SSA).  This notice indicates that the veteran 
was found by that agency to be disabled based on multiple 
disabilities which the veteran has cited in his claim for 
nonservice-connected pension benefits.  However, the medical 
evidence upon which this decision was based is not of record.  
Further, this decision cited to the evidence considered by 
the SSA, and this evidence includes a number of items of 
evidence from different sources that are not yet part of the 
veteran's VA claims file.  The Board observes that, under 38 
U.S.C.A. § 5107(a) (West 2002), VA's duty to assist 
specifically includes requesting information from other 
Federal departments or agencies.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  The Board notes that it has been 
resolved in various cases, essentially, that although SSA 
decisions are not controlling for VA purposes, they are 
pertinent to the adjudication of a claim for VA benefits and 
VA has a duty to assist the veteran in gathering such 
records.  See Collier v. Derwinski, 1 Vet. App. 413 (1991); 
Murincsak, supra; Masors v. Derwinski, 2 Vet. App. 181 (1992) 
and Brown v. Derwinski, 2 Vet. App. 444 (1992).  In addition, 
in Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002), 
the United States Court of Appeals for Veterans Claims 
(Court)  held that, in a psychiatric disability benefits case 
where SSA benefits had been granted for a psychiatric 
disability, a remand to obtain Social Security records was 
required where the "possibility that the SSA records could 
contain relevant evidence...cannot be foreclosed absent a 
review of those records."  Because the present claim clearly 
presents an analogous situation, a remand to the RO to 
request all additional medical records upon which the 
November 2002 SSA benefits determination was rendered is 
required.

In addition, at the time of the veteran's hearing before the 
undersigned in January 2005, he testified that he was 
receiving current treatment at the West Side Chicago VA 
Medical Center (VAMC).  It appears that the most recent 
records from this source contained in the veteran's claims 
file date from March 2003, some two years ago.  The Board 
believes that it must obtain these recent VA records prior to 
final adjudication of the veteran's appeal.  See 38 U.S.C.A. 
§ 5107 (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611, 612-613 (1992) (the VA has constructive, if not actual, 
knowledge of records generated by the VA); Murincsak v. 
Derwinski, 2 Vet. App. 363, 372-373 (1992) (when the VA has 
knowledge of relevant records, the BVA must obtain these 
records before proceeding with the appeal).

Also, the veteran also indicated during his hearing that he 
was received current treatment at Rush University Medical 
Center, a private facility, for several disorders.  
Furthermore, the Board observes that several days following 
the hearing, the veteran submitted to the Board a statement 
of account from this facility, reflecting billing for 
hospitalization at that hospital in January and February 
2004.  The Board believes that it must also obtain these 
recent private records prior to final adjudication of the 
veteran's appeal.

Finally, the Board observes that in October 2001, the RO 
submitted a request to Loyola University Medical Center for 
records of treatment provided to the veteran at that 
facility.  This request appears to have been incorrectly 
addressed, and was returned to VA as undeliverable.

In January 2002, the RO sent a second request for records to 
Loyola University Medical Center.  However, the response from 
that facility indicated that the 21-4142 previously completed 
by the veteran was no longer valid, as Loyola University 
Medical Center requires that any authorization be signed 
within 90 days of the records request.  It was also requested 
that the veteran be specific as to the dates of the records 
requested.

Therefore, in November 2002 the RO sent a letter to the 
veteran advising him that he needed to submit a new VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, in favor of Loyola 
University Medical Center, and enclosed a blank copy of same 
for his completion and signature.  The RO also asked the 
veteran to indicate the dates of treatment.  To date, no 
response has been received from the veteran.  However, as the 
veteran's claim is being remanded on other bases, the Board 
finds that the RO should send an additional request to the 
veteran for such consent and information for Loyola 
University Medical Center.

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:

1.  The RO should contact the West Side 
Chicago VAMC and request copies of all 
records of medical treatment provided to 
the veteran from March 2003 to the 
present.  Any such records received 
should be associated with the veteran's 
claims file.  If the search for such 
records has negative results, a statement 
to that effect should be placed in the 
veteran's claims file.

2.  After obtaining any necessary 
authorizations from the veteran, the RO 
should contact the U.S. Social Security 
Administration and request copies of all 
medical records used by that agency in 
making its November 2002 determination 
that the veteran was disabled for Social 
Security Administration purposes.  Any 
such records received should be 
associated with the veteran's claims 
file.  If the search for such records has 
negative results, a statement to that 
effect should be placed in the veteran's 
claims file.

3.  The RO should contact the veteran and 
request that he complete and sign a VA 
Form 21-4142, Authorization and Consent 
to Release Information to the Department 
of Veterans Affairs, in favor of Rush 
University Medical Center.  The veteran 
should be asked to specify dates of 
treatment at this facility on his VA Form 
21-4142.  After obtaining any necessary 
authorizations from the veteran, the RO 
should contact Rush University Medical 
Center and request copies of all 
treatment records created for the dates 
of treatment specified by the veteran in 
his response.  Any such records received 
should be associated with the veteran's 
claims file.  If the search for such 
records has negative results, a statement 
to that effect should be placed in the 
veteran's claims file.

4.  The RO should contact the veteran and 
request that he complete and sign a VA 
Form 21-4142, Authorization and Consent 
to Release Information to the Department 
of Veterans Affairs, in favor of Loyola 
University Medical Center.  The veteran 
should be asked to specify dates of 
treatment at this facility on his VA Form 
21-4142.  After obtaining any necessary 
authorizations from the veteran, the RO 
should contact Loyola University Medical 
Center and request copies of all 
treatment records created for the dates 
of treatment specified by the veteran in 
his response.  Any such records received 
should be associated with the veteran's 
claims file.  If the search for such 
records has negative results, a statement 
to that effect should be placed in the 
veteran's claims file.

5.  After the above development has been 
completed, and after giving the veteran 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and ensure that all indicated 
actions are complete.  The RO should then 
readjudicate the issue of the veteran's 
entitlement to nonservice-connected 
pension benefits.  If any determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




